 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDToffenetti Restaurant Company, Inc.andChefs, Cooks,PastryCooks and Assistants Union,Local89,AFL-CIO.Case No.2-RC-11376.October 2, 1961DECISION ON REVIEWOn June 16, 1961, the Regional Director for the Second Regionissued a Decision and Direction of Election in the above-entitled pro-ceeding.Thereafter, the Employer in accordance with Section 102.67of the Board's Rules and Regulations, as amended, filed with theBoard a timely request for review of such Decision and Direction ofElection, on the grounds,inter alia,that a substantial question of lawor policy was raised because of the absence of officially reported Boardprecedent to support the Regional Director's unit determination.The Board by telegraphic order, dated July 7, 1961, granted the,request for review solely with respect to the Regional Director's unitdetermination and stayed the election pending its consideration of themerits of the unit issue.Thereafter, the Employer filed two supple-mental briefs in support of its contention that the requested unit isinappropriate, and the Petitioner filed a brief in support of theRegional Director's determination.The Board has considered the record and the briefs of the partiesand hereby affirms the Regional Director's determination that a unitconfined to kitchen employees in the Employer's New York City, NewYork, restaurant establishment is appropriate. In the circumstancesof this case, especially the separate work functions of kitchen em-ployees in the restaurant, their infrequent contact with restaurantclientele, the absence of any substantial interchange between them andother restaurant employees, and the existence of an area pattern forbargaining on the basis of separate kitchen units in restaurant estab-lishments, we, like the Regional Director, find a separate unit of theEmployer's kitchen employees to be appropriate.'Accordingly, the case is hereby remanded to the Regional Directorfor the Second Region for the purpose of holding an election pursuantto his Decision and Direction of Election, except that the payrollperiod for determining eligibility shall be that immediately precedingOctober 2,1961.MEMBERS RODGERS andLEEDOM took no part in the consideration ofthe above Decisionon Review.1Our decision herein is not to be construed as a modification of existing Board policyas to hotel units.133 NLRB No. 73.